Citation Nr: 1147000	
Decision Date: 12/23/11    Archive Date: 12/29/11

DOCKET NO.  09-27 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to special monthly compensation (SMC) based upon the need for regular aid and attendance of another person or at the housebound rate.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

The Veteran and his caretaker


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel
INTRODUCTION

The Veteran had active naval service from June 1941 to December 1960.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction over the claim was subsequently returned to the RO in Newark, New Jersey.

In connection with his appeal the Veteran and his caretaker testified at a videoconference hearing before the undersigned Veterans Law Judge in March 2010.  The Veteran accepted such hearing in lieu of an in-person hearing before a Veterans Law Judge.  A transcript of the hearing is associated with the claims files.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  


REMAND

The Board finds that additional development is required before the Veteran's claim of entitlement to SMC based upon the need for regular aid and attendance of another person or at the housebound rate is decided.

During the Veteran's March 2010 hearing, he reported significantly worsening symptoms associated with his service-connected disabilities.  He testified to being unable to take care of himself due to these disabilities.  The Veteran's posttraumatic stress disorder (PTSD), bilateral hearing loss, arthritis of the cervical spine, and enlarged right paretracheal lymph node are all currently service-connected.  

The Veteran was most recently was afforded an examination for housebound status or permanent need for regular aid and attendance in August 2008.  The examiner indicated that the Veteran was totally dependent on another person for his self care, and diagnosed the Veteran as having total blindness, marked hearing impairment, neck problems, and depression.  This was a bare bones assessment with little detail as to which of the Veteran's disabilities cause his need for the aid and attendance of another person.  

The Veteran has continued to seek treatment at the VA Medical Center for his service-connected disabilities, and those records are associated with the claims files.  

Given that over three years have passed since the Veteran's last examination, as well as his reports of worsening symptoms, the Board finds that the Veteran should be afforded VA examinations to determine the current level of severity of his service-connected disabilities to include whether the service-connected disabilities alone are severe enough to warrant the regular aid and attendance of another person.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The Veteran should be afforded VA examinations by examiners with sufficient expertise to determine the current level of all impairment resulting from the Veteran's service-connected bilateral hearing loss, PTSD, arthritis of the cervical spine, and enlarged right paretracheal lymph node.  The claims files must be made available to and reviewed by the examiners.  Any indicated studies should be performed.

Based on the examination results and the review of the record, an appropriate examiner should provide an opinion as to whether the Veteran's service-connected disabilities are sufficient by themselves to render him so helpless as to require the aid and attendance of another person on a regular basis.  

The supporting rationale for all opinions expressed must be provided.

2.  The RO or the AMC should undertake any other development it determines to be warranted.

3.  Then, the RO or the AMC should readjudicate the Veteran's claim on appeal based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

As noted above, this case has been advanced on the Board's docket.  It must also be afforded expeditious treatment by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

